Citation Nr: 1420338	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-28 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear disorder to include aerotitus and barotitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to February 1946.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The October 2012 rating decision indicated that the scope of the claim for a bilateral ear disorder was service connection for aerotitus.  Review of the record indicates that the Veteran has discussed not only aerotitus, but also ear infections and barotitis in describing his ear disorder claim.  Accordingly, the Board has recharacterized this issue as service connection for a bilateral ear disorder, to include aerotitus and barotitis, to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). 
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief (informal hearing presentation) in April 2014 on behalf of the Veteran.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The Veteran's Benefits Management System does not contain any documents regarding the Veteran.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran served in combat; service personnel records indicate that the Veteran piloted B-24 aircraft and commanded crew in the accomplishment of offensive missions against the enemy.  

2.  There are current diagnoses of bilateral hearing loss and tinnitus. 

3.  The Veteran has provided competent and credible statements that that he was exposed to loud noise during combat flights and flight training, due to aircraft engines and the 50 caliber machine guns, which were fired during flight, and during weapons training and B-24 flights as the planes were not pressurized or insulated for noise.

4.  Service treatment records indicates that whisper testing found the Veteran's hearing within normal limits during his entrance and separation examinations.  

5.  In a June 1983 private audiological evaluation, the impression was moderate to severe high frequency sensorineural hearing loss. 

6. A July 1989 private medical record, the Veteran reported tinnitus of many years and current hearing difficulty.

7.  A June 2010 VA examiner opined, upon a review of the claims file and examination of the Veteran, that hearing loss and tinnitus were less likely than not the result of his military service, basin the opinion largely on the normal whisper testing results, which the examiner stated were insensitive to high frequency hearing loss.  

8.  The Board finds the 2010 VA examination of little evidentiary weight as the rationale was conflicting.  

9.  In August 2013, a private physician, Dr. J.P., opined that bilateral hearing loss and tinnitus were more likely than not related to noise exposure during military service, noting the history of unusually loud noise exposure, without post-service noise exposure.

10.  The Board finds the 2013 private etiological opinion of significant value because the examiner provided a supporting rationale and examined the Veteran; review of the claims file does not provide additional guidance in this case because only whispered voice testing was conducted during service and the Veteran's lay statements regarding noise exposure were considered.

11.  The preponderance of the evidence demonstrates current bilateral hearing loss and tinnitus are related to military service.  

12.  There is no current diagnosis of a bilateral ear disorder, to include aerotitus or barotitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a bilateral ear disorder, to include aerotitus and barotitis have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

With respect to the Veteran's claim for entitlement to service connection for hearing loss and tinnitus, because they are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Regarding the claim for a bilateral ear disorder, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2012, March 2012, May 2012, and August 2012 that fully addressed all notice elements.  The claim was readjudicated in a 2014 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that some of the Veteran's STRs were unavailable, however, the RO attempted to obtain these records, documented the file with a memorandum of unavailability, and properly notified the Veteran in a March 2012 letter.  As such, the Board may proceed with review of the Veteran's claim.  

The Veteran was also afforded a VA examination in June 2012.  The Board finds that this examination was adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Review of the Veteran's STRs and personnel records that are available show normal ears both upon entry and separation from service.  The Veteran has provided competent and credible testimony that due to the conditions under which he flew his combat missions, he would often have to make sudden and drastic descents from high altitudes when landing, which caused severe pain in his ears.  He also testified that viral and bacterial infections were a common problem for him while in service and contributed to his hearing problems.  See 38 U.S.C.A. § 1154 (West 2002).  

At a private doctor's appointment in July 1989, the Veteran reported no history of middle ear pathology.  The Veteran was afforded a VA examination in June 2012 in connection with his claim.  After an examination, the examiner noted that if ear infections had occurred, there was no permanent damage seen, noting that infections cause conductive hearing loss, which was not present.  The other evidence of record does not indicate any current diagnoses of ear disorders. 

Despite the Veteran's credible assertions of infections during service, service connection cannot be granted.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any other evidence of current disability, the Board is constrained to deny this claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a bilateral ear disorder to include aerotitus and barotitis, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


